Citation Nr: 0013121	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic renal 
insufficiency with hypertension secondary to service-
connected liver transplant.

2.  Entitlement to a higher initial evaluation for residuals 
of a liver transplant to include claimed sclerosing 
cholangitis and ulcerative colitis, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 1978, from November 1992 to April 1993 and from 
October 1993 to February 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which granted the veteran service 
connection for a status post liver transplant (to include 
claimed sclerosing cholangitis and ulcerative colitis), and 
rated this disorder as 100 percent disabling effective from 
May 16, 1996, and 30 percent disabling, effective from 
January 1, 1997.  The veteran disagrees with the schedular 
disability assigned by the RO.  This appeal also stems from 
disagreement with a November 1998 hearing officer decision 
denying the veteran service connection for chronic renal 
insufficiency with hypertension as secondary to his service-
connected liver disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no competent medical evidence that the veteran 
currently has chronic renal insufficiency.

3.  There is medical evidence of a plausible nexus between 
hypertension and service-connected postoperative liver 
transplant.  

4.  The veteran's residuals of a liver transplant are not 
manifested by either moderately severe liver cirrhosis or 
liver enlargement, abdominal distention due to early ascites, 
muscle wasting and loss of strength; or by moderate liver 
disease with disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic renal 
insufficiency secondary to service-connected residuals of a 
liver transplant is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for service connection for hypertension as 
secondary to service-connected residuals of a liver 
transplant is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The schedular criteria for an evaluation greater than 30 
percent for residuals of a liver transplant after January 1, 
1997, are not met.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §4.7, 4.2 and Part 4, Codes 7312, 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Renal Insufficiency with 
Hypertension.

Factual Background.

In November 1978 the veteran was hospitalized at a United 
States Public Health Service medical facility and underwent 
abdominal sonography with emphasis on the liver and pancreas 
to rule out pancreatitis and/or hepatitis.  The liver was 
found to be of normal size and texture with no indication of 
a dilated duct.  The pancreas was not enlarged and appeared 
normal.  The veteran's kidneys were in normal location.  The 
left kidney appeared larger than the right.  

In November 1995 the veteran was admitted to the Wilford Hall 
Medical Center at Lackland Air Force Base, Texas, with end 
stage liver disease, and underwent orthotopic liver 
transplantation.  

In December 1995 the veteran was hospitalized at the Walter 
Reed Army Medical Center after his liver transplant with 
complaints of malaise, anorexia, vague lower abdominal 
fullness, nausea and vomiting.  Physical examination on 
admission showed that the veteran was alert and oriented 
times three and in no acute distress.  Blood pressure was 
176/100.  His neck was supple with no evidence of jugular 
venous distention or bruits.  His heart was a regular rate 
and rhythm without murmurs, rubs, or gallops.  During his 
hospitalization, the veteran was evaluated by neurology and 
neurosurgery, with recommendations to monitor his 
neurological status closely and to control his hypertension.  
The veteran's hospital course became complicated by tonic-
clonic seizures times three, which were treated with 
Dilantin.  He also underwent an electroencephalogram, which 
demonstrated infarction.  This was consistent with a magnetic 
resonance imaging scan of his head.  A diagnosis of seizure 
activity compounded by low magnesium level and Cyclosporine 
use was made.  It was further noted that the veteran's 
hospital course was also complicated by renal failure, which 
presented as a nephritic syndrome.  A renal biopsy was 
interpreted to show a probable post-infectious cause for the 
veteran's nephritic syndrome.  Echocardiogram did not 
demonstrate evidence of vegetation.  Chest X-rays did not 
demonstrate infiltrate or effusion.  The veteran's infection 
was considered to be contaminant from the blood culture 
bottle, given that the veteran had remained afebrile and with 
a normal white cell blood count.  Subsequently, the veteran's 
renal failure partially resolved.  At hospital discharge the 
veteran's creatinine was 2.4 and stable.  His proteinuria had 
also greatly resolved.  A 24-hour urine two days prior to 
discharge showed 1.3 grams of protein.  

A medical consultation during his December 1995 
hospitalization noted that the veteran underwent a liver 
transplant on November 23, 1995, and that prior to the 
transplant he had a serum creatinine of 1.3 that subsequently 
rose to 2.8 when he was discharged from Wilford Hall in mid-
December 1995.  He reportedly had a follow-up following his 
discharge and his creatinine was 2.3.  When admitted at the 
Walter Reed Army Medical Center on December 27 for evaluation 
of possible allograft rejection he underwent a cholangiogram 
for which he received contrast and subsequently his 
creatinine rose to 4.4.  It was noted that the etiology of 
the veteran's renal failure prior to his discharge from 
Wilford Hall was not clear but that it was possibly related 
to FK 506 (a drug used in organ transplantation to prevent 
rejection), hemodynamic changes related to the liver 
transplant, or other medicines.  It was opined that the 
etiology of his acute renal failure during this most recent 
hospitalization was likely related to a mild prerenal state 
from lack of potassium intake, and the contrast load he 
received during the cholangiogram.  An ultrasound examination 
of the kidneys bilaterally was interpreted to be unremarkable 
with no evidence of hydronephrosis.

A July 1996 medical evaluation board noted that the veteran 
was being followed at the organ transplant service at Walter 
Reed Army Medical Center and was last hospitalized in 
December 1995 and was discharged in January 1996 showing 
continued improvement in his condition.  It was also noted 
that since that time he had been followed in the organ 
transplant clinic and had remained with excellent liver 
function since discharge.  It was further observed that the 
veteran has chronic renal insufficiency with a creatinine of 
1.5, which seems stable.  It was indicated that it was 
doubtful that the veteran would progress to the point of 
requiring hemodialysis.  The veteran's hypertension was also 
noted to be well controlled on Labetalol and Procardia XL.

On VA examination in July 1997, the veteran related that, at 
the time of his liver transplant in 1995, he suffered an 
acute renal failure, which resolved without the need for 
dialysis.  His renal function was reported to have been 
normal since with no history of renal disease.  On 
examination, blood pressure was 120/82.  The abdomen was soft 
without organomegaly or tenderness to palpation.  History of 
acute renal failure, which resolved with normal renal 
function since was the pertinent diagnosis.

In a letter dated in October 1997, a physician at Walter Reed 
Army Medical Center, D. Scott Batty, Jr., reported that he 
had followed the veteran since his November 1995 liver 
transplant.  He noted that the veteran suffered a stroke and 
a seizure during induction therapy with Tacrolimus 
immunosuppression and that his seizures are well controlled 
with medication.  He added that the veteran had gained over 
40 pounds since his transplant due to side effects of his 
corticosteroid therapy and limited mobility.  Dr. Batty made 
no reference by history or treatment to chronic renal 
insufficiency and/or hypertension.  Accompanying this letter 
was a list submitted by the veteran of medications he is 
presently prescribed.

At a personal hearing on appeal in March 1998, the veteran 
testified that his seizures, renal failure and strokes were 
interrelated and found to be attributable to service by his 
service department.  The veteran also testified that he was 
essentially confused by the fact that his service department 
had rated his disabilities as 100 percent disabling whereas 
VA has considered his disabilities as 40 percent disabling.  
He said that he wanted to get this straight.  "I mean is 
there a different rating system I don't know about...."

In a letter dated in March 1998, Dr. Batty reported that the 
veteran's medications included Procardia XL and Labetalol, 
30 and 40 milligrams, respectively, twice daily, for high 
blood pressure.

Service department records on file include a Medical 
Evaluation Board proceeding form which notes, inter alia, 
that the veteran has chronic renal insufficiency and 
hypertension that was incurred while entitled to base pay and 
did not exist prior to service.  A Physical Evaluation Board 
proceeding form notes that the veteran has a status post 
liver transplant with chronic renal insufficiency pursuant to 
VA Diagnostic Codes 7399 7531, and recommends a disability 
percentage for the veteran of 100 percent.

In November 1998, the veteran presented to a service 
department treatment facility with complaints of nausea and 
no appetite.  Following laboratory studies, significant for 
an elevated creatine of 3.9, acute renal failure presumed was 
the diagnostic impression.  The veteran was hospitalized.  
During this hospitalization, it was noted that the veteran's 
FK 506 level was 13 and that the veteran had complaints of 
decreased urine output.  The veteran's FK 506 was withheld 
and he was continued on his other output medications.  He 
subsequently improved and on hospital day three was 
ambulating, urinating and tolerating regular diet without 
difficulty.  The veteran's FK 506 was reinitiated at 
6 milligrams, decreased from his regular dose of 8 milligrams 
b.i.d. and he was discharged to home.  Acute renal failure 
due to FK 506 toxicity, status post orthotopic liver 
transplant was the diagnostic impression.

Analysis

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disability.  38 C.F.R. 3.310(a) (1999).

The threshold question to be answered in the veteran's appeal 
is whether he has presented a well-grounded claim.  If not, 
his claim must fail and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. (1990).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected, it requires evidence 
relevant to the requirement of service connection and all 
sufficient weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Requirements of a well-grounded claim for service connection 
are summarized in Caluza v. Brown, 7 Vet. App. 498 (1995).  
There must be competent evidence of a current disability (a 
medical diagnosis).  There must also be competent evidence 
showing incurrence or aggravation of the disease or injury in 
service (lay or medical evidence).  There must be a nexus 
between the inservice injury and disease (or an established 
service-connected condition) and the current disability 
(medical evidence).  In addition, when a veteran contends his 
service-connected disability has caused a new disability, he 
must submit competent evidence of a causal relationship 
between the two disabilities to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The evidence of record summarized above clearly shows that 
the veteran has experienced several episodes of acute renal 
failure since his November 1995 liver transplant.  Acute 
renal failure occurred during hospitalization in December 
1995 and then again in November 1998 when an acute renal 
failure necessitated hospitalization.  A December 1995 acute 
renal failure was attributed at least in part to diagnostic 
testing related to his service-connected liver disorder.  In 
November 1998, it was related to medications used to prevent 
rejection of his liver transplant (FK 506).  In both cases, 
it is reasonable to find that acute renal failure was 
attributable to treatment engendered by the service-connected 
liver transplant.  However, a grant of service connection 
requires evidence that establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1995) (absent proof of a 
present disability there can be no valid claim).  Here, the 
veteran's acute episodes of renal insufficiency resolved with 
treatment without any identifiable sequelae related thereto.  
Thus, in the absence of competent medical evidence of a 
current renal disability secondary to the veteran's service-
connected residuals of a liver transplant, the claim is not 
well grounded and must be denied.

Hypertension

The evidence of record shows the veteran was noted to have 
high blood pressure (176/100) requiring medication coincident 
with his hospitalization in December 1995 immediately 
following his liver transplant.  A nephrology consultation 
during this hospitalization assessed the veteran as suffering 
from acute renal failure as well as hypertension.  The 
clinical evidence prior to the veteran's liver transplant, 
including his medical board evaluation in May 1993, is 
negative for any history of hypertension and his blood 
pressure in May 1993 was normal at 138/65.

When the veteran was presented to a Medical Evaluation Board 
in July 1996 to assess his condition status post liver 
transplant, the veteran was noted to suffer from hypertension 
that was presently well controlled on medication.  The 
etiology of the veteran's hypertension was not indicated.  A 
longitudinal review of the clinical record, however, in its 
entirety and the coincidence of hypertension following the 
veteran's liver transplant suggests that it is at least 
plausible that the veteran's hypertension is attributable to 
his service-connected liver disability.  Accordingly, as 
there is medical evidence of a current disability and medical 
evidence which establishes a plausible nexus to a service-
connected disorder, the claim of secondary service connection 
for hypertension is deemed by the Board to be well grounded.  
Therefore, VA's duty to assist has been triggered.  This 
issue will be further addressed in the remand portion of this 
decision below.

II.  Increased Evaluation for Residuals of a Liver Transplant

As noted above, the veteran was admitted to the Wilford Hall 
Medical Center at Lackland Air Force Base, Texas, in November 
1995 with end-stage liver disease and underwent orthotopic 
liver transplantation.  The veteran tolerated the procedure 
well and recovered uneventfully in the intensive care unit.  
However, the veteran did experience postoperative 
complications thereafter to include a moderate rejection, 
which was treated with pulse steroids on postoperative day 
five and reexploration of his abdomen on postoperative day 10 
secondary to an anastomotic leak of his choledochojejunostomy 
which was treated with external biliary stenting.  The 
veteran was discharged from Wilford Hall on December 8, 1995, 
and sent to Walter Reed Army Medical Center for follow-up 
treatment.  He presented to Walter Reed on December 27, 1995, 
with complaints of malaise, anorexia, vague lower abdominal 
fullness, nausea and vomiting.  He was admitted and found on 
computer tomography scan of the brain to have two areas of 
hyperdensity.  Right side motor and sensory deficits were 
also noted, as was hypertension.  He further experienced 
three tonic-clonic seizures, two within 10 minutes of each 
other, and renal failure.  The veteran's condition was 
treated conservatively with medication and, following 
satisfactory resolution, he was discharged in late January 
1996.  During this hospitalization, he had a T-tube 
cholangiogram, which demonstrated nondilated, intrahepatic 
ductal system with a patent Roux-en-Y anastomosis with good 
flow into the small bowel.  An ultrasound evaluation of the 
liver was interpreted to reveal normal hepatic artery, 
hepatic vein and portal venous waveforms.

When examined by VA in July 1996, it was noted as medical 
history that the veteran had been diagnosed with sclerosing 
cholangitis and underwent liver transplant in 1995.  It was 
further noted that he was currently being followed by 
physicians at Walter Reed and that his medications included 
Cyclosporine and Prednisone.  The examiner noted that the 
veteran's new liver was functioning well and that he is 
mostly asymptomatic.  On examination, the liver edge was felt 
at the costal margin as soft, moderately hard, and not 
tender.  Liver failure and transplant with resulting good 
function in the new organ was the pertinent diagnosis.

A July 1996 Medical Evaluation Board report noted that the 
veteran was last discharged from hospitalization in late 
January 1996 and, since that time, had received follow-up 
care in the Walter Reed organ transplant clinic.  It was 
recorded that the veteran remained with excellent liver 
function since his hospital discharge with liver function 
improved to a creatine of around 1.5.  The veteran was noted 
to be gaining weight and to appear to be thriving although 
still significantly disabled by a right hemiparesis.  The 
Medical Evaluation Board stated under the heading, "Present 
Condition/Prognosis," that the veteran had excellent long-
term prognosis from his liver transplant although acute 
rejection, chronic rejection and other causes of graft 
failure are possible.  It was added that at this point it 
appears that his liver is functioning well.

On file is a medical extract describing the etiology, signs 
and symptoms of primary sclerosing cholangitis (PCS).  It is 
noted that the terminal phase of PCS is characterized by 
decompensated cirrhosis, portal hypertension, ascites, and 
liver failure.

On VA examination in July 1997, the veteran's new liver was 
noted to be functioning well and the veteran was found to 
remain asymptomatic.  The veteran was noted on physical 
examination to be a well-developed, moderately overweight, 
adult male in no distress.  On abdominal examination, the 
abdomen was soft, without organomegaly or tenderness to 
palpation.  The liver edge was felt at the costal margin and 
was smooth, moderately hard and not tender to palpation.  
There were no herniae.  There was a long, Y-shaped surgical 
scar across the epigastrium.  Sclerosing Cholangitis with 
liver transplant in 1995 was the pertinent diagnosis.  It was 
added that the veteran's liver transplant has been 
functioning normally and that he remains asymptomatic.

The veteran's treating service physician, Dr. Batty, in a 
letter dated in October 1997, reported that the veteran has 
been followed in the Walter Reed Organ Transplant Clinic 
since November 1995.  He noted that the veteran has gained 
over 40 pounds of weight since his transplant due to a 
combination of side effects of his corticosteroid therapy, as 
well as his limited mobility.  He further indicated that, due 
to his limited ability, the veteran was unable to perform any 
significant aerobic activity.

The veteran testified at a personal hearing on appeal in 
March 1998 that he was unclear as to why the military had 
rendered him 100 percent disabled from his service-connected 
disability when VA had rated him significantly less.  The 
veteran described his current medication regime and said that 
he had been taken off magnesium glutamate as it was causing 
him to suffer diarrhea.  He testified that he had right-sided 
weakness related to his stroke as well as problems with 
short-term memory.

In a letter dated in March 1998, Dr. Batty reported that the 
veteran is prescribed Prograf, 11 milligrams twice daily, and 
Prednisone, 10 milligrams twice daily to prevent rejection of 
his liver transplant.

A Physical Evaluation Board proceeding form on file notes 
that the veteran has a status post liver transplant with 
chronic renal insufficiency pursuant to VA Diagnostic 
Codes 7399-7531, with a recommended disability percentage of 
100 percent.

The veteran was hospitalized at Walter Reed in November 1998 
for acute renal failure due to FK 506 toxicity.  He 
complained on admission of decreased urine output, nausea, 
lack of appetite, change in taste and smell of food and 
weight loss.  He also noted fatigue and cold intolerance as 
well as some bloody bowel movements.  He denied any chest 
pain, shortness of breath, fevers or abdominal pain.  On 
hospital day three following adjustment to his medication 
(FK 506) the veteran was noted to show continued 
improvement--ambulating, urinating, tolerating regular diet 
and passing flatus without difficulty.  He was discharged to 
home.

In December 1998, the veteran presented to a service 
department treatment facility with complaints of occasional 
dark, almost black bowel movements, as well as diarrhea.  He 
also said he had right-sided pain near his liver transplant 
scar as well as fleeting symptoms of cramping and some 
urgency.  He was admitted for dehydration possibly due to 
diarrhea.  It was noted that he had recent weight loss of 
approximately 5 pounds over the last 2 to 3 months.  
Following physical examination and laboratory studies, 
diarrhea of questionable etiology possibly secondary to "C 
diff" (Clostridium difficile) versus colitis was diagnosed.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for rating disabilities (rating 
schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Where an increase in an existing 
disability rating based on established entitlement or 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Furthermore, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating was not limited to that 
reflecting the current severity of the disorder.  Rather, at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found.

The veteran has been granted service connection for status 
post liver transplant (to include sclerosing cholangitis and 
ulcerative colitis) by the RO's May 1997 rating action.  This 
disorder was rated 100 percent disabling under Diagnostic 
Code 7399-7312 of the rating schedule, effective from May 16, 
1996, and thereafter 30 percent disabling from January 1, 
1997.  In so rating this disorder, the RO determined that the 
veteran's 100 percent disability was effective, the day of 
receipt of his claim for service connection for a liver 
disorder and then 30 percent disabling, one year following 
his liver transplant hospitalization in December 1995.

The RO appears to have assigned the 100 percent disability 
rating for the veteran's liver transplant by analogy to the 
schedular scheme currently extant for organ transplants as 
established under Diagnostic Code 7531 for kidney transplant 
and 7019 for cardiac transplant.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7019 and 7531 and notes (1999).  These 
schedular provisions provide that a 100 percent evaluation 
shall be assigned as of the date of hospital admission for 
transplant surgery and shall continue with a mandatory VA 
examination one year following hospital discharge.  
Thereafter, the disability will be rated on residuals with a 
minimum rating of 30 percent.

The RO assigned a 30 percent evaluation for the veteran's 
postoperative liver transplant residuals pursuant to the 
schedular criteria set forth under Diagnostic Code 7399-7312.  
38 C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

In this case, the additional diagnostic code used in 
evaluating the veteran's liver disorder is Diagnostic 
Code 7312, as analogous to cirrhosis of the liver.  See 
38 C.F.R. § 4.20.  Under Diagnostic Code 7312, moderate 
cirrhosis of the liver with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight, or 
impairment of health, warrants a 30 percent rating.  
Moderately severe cirrhosis with definite liver enlargement, 
abdominal distention due to early ascites, muscle wasting and 
loss of strength warrants a 50 percent rating.

The Board also finds that alternatively the veteran's 
postoperative liver transplant residuals may also be 
evaluated analogous to infectious hepatitis, under Diagnostic 
Code 7345.  Diagnostic Code 7345 prescribes that evidence of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restrictions or other therapeutic 
measures, warrants a 30 percent rating.  A 60 percent rating 
is in order where there is evidence of moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.

Reviewing the evidence of record, in light of the foregoing 
schedular criteria, and absent a showing of moderately severe 
cirrhosis with definite liver enlargement, abdominal 
distention due to early ascites, muscle wasting and loss of 
strength, the Board may not find that a rating in excess of 
30 percent is warranted pursuant to Diagnostic Code 7312.  
Here, the veteran's liver postoperatively is not shown to be 
enlarged nor is his abdomen on examination found to be 
distended.  While the veteran is noted by his treating 
physician, Dr. Batty, in November 1997 to have limited 
mobility, such functional limitations were not attributable 
to muscle wasting and/or loss of strength.  Hence, in 
applying the criteria necessary for a rating in excess of 
30 percent under Diagnostic Code 7312, the Board finds that 
an increased rating is not warranted.

The Board makes the same findings with respect to Diagnostic 
Code 7345.  While the veteran complains on hospitalization in 
November 1998 of fatigue and problems with bowel movements, 
there is no showing of disabling recurrent episodes of 
gastrointestinal disturbance.  Furthermore, there is no 
competent evidence of any mental depression related to his 
disability.  Therefore, since there is no evidence of 
moderate severe cirrhosis of the liver or moderate liver 
damage, the Board finds that the criteria for a rating in 
excess of 30 percent evaluation have not been met.

In reaching the foregoing determination, the Board has noted 
the veteran's hearing testimony and his concerns relative to 
the disability evaluations assigned to his liver disorder by 
his service department at service separation and thereafter 
by VA.  Here we note that the physical evaluation board 
proceedings recommended a disability percentage of 
100 percent for the veteran's status post liver transplant 
with chronic renal insufficiency under Diagnostic 
Codes 7399-7531.  Diagnostic Code 7531 as noted above allows 
for a 100 percent disability evaluation from date of 
hospitalization of transplant surgery to one year following 
hospital discharge and then recognizes that the disability 
may be reduced thereafter consistent with findings on VA 
examination.  The veteran's service department was, 
therefore, not incorrect in recommending a disability 
evaluation of 100 percent.  However, continuance of the 
100 percent disability evaluation beyond the one-year period 
indicated is contingent under the VA rating schedule on 
clinical findings thereafter.  Such later findings in this 
case as discussed above do not warrant more than the 
30 percent currently in effect.

Further, in reaching this decision, the Board has also 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability as prescribed by 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  At 
no time since the end of the previously described schedular 
post-surgical rating, however, has the veteran's liver 
transplant residuals been shown to be more severely disabling 
than is reflected by the evaluation assigned.

Finally, the Board has considered the doctrine of reasonable 
doubt, but does not find that the evidence in this case is 
approximately balanced such as to warrant its application.


ORDER

The claim for service connection for chronic renal 
insufficiency is denied as not well grounded.

The claim for service connection for hypertension is well 
grounded.  To this extent only, the appeal is granted.  

The claim of an increased evaluation for residuals of a liver 
transplant is denied.


REMAND

The duty to assist in a well-grounded claim includes 
obtaining all relevant medical records and providing an 
adequate VA examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  "The VA's statutory 'duty to assist' must...include 
issues raised in all documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).

Although the evidence suggests that there is a connection 
between the veteran's postoperative liver transplant 
residuals and his hypertension, it is not shown by competent 
medical evidence that it is as least as likely as not to be 
related.  This question has yet to be addressed by a medical 
professional.  Under the circumstances, the Board finds that 
it should be determined whether it is least as likely as not 
that hypertension is the result of the veteran's service-
connected liver condition.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those on file.

2.  The veteran should be afforded a VA 
examination to determine whether it is as 
least as likely as not that hypertension 
is related to service-connected 
postoperative liver transplant residuals.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should support his 
or her assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the examiner 
for review before the examination.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a typewritten 
report.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals





 

